DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on November 17, 2021.

Claim Objections
Claim 14 is objected to because of the following informalities:  the limitation appears to read “the upper end surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by JP 04212468 A to Nakajima (“Nakajima”).						As to claim 1, Nakajima discloses a semiconductor device in which a main current flows in a thickness direction of a semiconductor substrate (1), wherein the semiconductor substrate (1) includes: an active region (2, under 24, 26) in which the main current flows; and a termination region (outer 5, 6) surrounding the active region (2, under 24, 26) on an outer side of the active region (2, under 24, 26), and the semiconductor device includes: a first main electrode (4) provided on the active region (2, under 24, 26); a second main electrode (3) provided on a side of the semiconductor substrate (1) that is opposite to the first main electrode (4); an impurity region (6) provided on an upper layer part of the semiconductor substrate (1) located on an outermost periphery of the termination region (outer 5, 6); a first insulating film (outer 8) provided on a region from an inner end edge part of the impurity region (6) to a partial upper side of the semiconductor substrate (1) in an outer end edge part of the termination region (outer 5, 6); a second insulating film (inner 8) provided on a region from an inner end edge part of the termination region (outer 5, 6) to an end edge part of the active region (2, under 24, 26); a first semi-insulating film (21) covering a region from part of the impurity region (6) which is not covered by the first insulating film (outer 8) to at least a partial upper side of the first insulating film (outer 8); and a second semi-insulating film (10) covering a region from the first semi-insulating film (21) to a partial upper side of the first main electrode (4) (See Fig. 1, Fig. 2, ¶ 0002, ¶ 0003, ¶ 0004, ¶ 0009, ¶ 0010, ¶ 0011, ¶ 0012, ¶ 0013, ¶ 0014) (Notes: the limitation “semi-insulating” does not specify any particular material and/or conductivity such that a low resistance an extensive, continuous part of a surface, space, or body by Dictionary.com).								As to claim 2, Nakajima further discloses wherein the first semi-insulating film (21) covers a region from part of the impurity region (6) which is not covered by the first insulating film (outer 8) to an outer end edge part of the first insulating film (outer 8) (See Fig. 1).													As to claim 13, Nakajima further discloses wherein the first insulating film (outer 8) overlaps an upper end surface of the impurity region (6) (See Fig. 1).				As to claim 14, Nakajima further discloses wherein the first insulating film (outer 8) contacts an upper end surface of the impurity region (6) (See Fig. 1).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JP 04212468 A to Nakajima (“Nakajima”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0101453 A1 to Lin et al. (“Lin”). The teaching of Nakajima has been discussed above.					As to claim 10, although Nakajima discloses the first semi-insulating film (21) is formed of a P-SiN film that may be adjusted of resistance/insulation (See ¶ 0010), Nakajima does not further disclose wherein the first semi-insulating film is formed of a resistive thin film made of silicon nitride having a composition with excess Si compared with Si3N4.												However, Lin does disclose wherein the first semi-insulating film (124, 126) is formed of a resistive thin film (124, 126) made of silicon nitride having a composition with excess Si compared with Si3N4 (See Fig. 1, ¶ 0018, ¶ 0019, ¶ 0020, ¶ 0023, ¶ 0024).													In view of the teachings of Nakajima and Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nakajima to have wherein the first semi-insulating film is formed of a resistive thin film made of silicon nitride having a composition with excess Si compared with Si3N4 . 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 04212468 A to Nakajima (“Nakajima”) as applied to claim 1 above, and further in view of U.S. Patent No. 4,988,403 to Matuo (“Matuo”) and AZO MATERIALS-Silica – Silicon Dioxide (SiO2)/Silicon Nitride (Si3N4) Properties and Applications/Silicone Rubber (“AZOM”). The teaching of Nakajima has been discussed above. The teaching of Nakajima has been discussed above.			As to claim 11, although Nakajima discloses wherein the first semi-insulating film (21) is made of a P-SiN film that may be adjusted of resistance/insulation, the second semi-insulating film (10) is made of JCR, and the first and second insulating films (outer 8, inner 8) are made of SiO2 (See ¶ 0002, ¶ 0003, ¶ 0010), Nakajima does not further disclose wherein the first semi-insulating film and the second semi-insulating film each have conductivities higher than conductivities of the first insulating film and the second insulating film.											However, Matuo does disclose silicone rubber is applied as a junction coating resin (JCR) to protect electronic devices (See Column 1, lines 8-19) and AZOM does disclose wherein the first semi-insulating film of Si3N4 and the second semi-insulating film of silicone rubber each have conductivities higher than conductivities of the first insulating film and the second insulating film of SiO2 (See AZOM).					In view of the teachings of Nakajima, Matuo, and AZOM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nakajima to have wherein the first semi-insulating film and the second semi-insulating film each have conductivities higher than conductivities of the first insulating film and the second insulating film because silicone As to claim 12, Nakajima in view of Matuo and AZOM further discloses wherein the first semi-insulating film (21) of adjusted Si3N4 and the second semi-insulating film (10) of silicone rubber each have a specific resistance of 1013 Ωcm or more and 1016 Ωcm or less at a voltage of 20 V and a temperature of 25ºC (See Nakajima, Matuo, and AZOM).												Further, the claim limitation “at a voltage of 20 V and a temperature of 25ºC” specify an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).									Furthermore, the applicant also has not established the critical nature of the “a specific resistance of 1013 Ωcm or more and 1016 Ωcm or less at a voltage of 20 V In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 					It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust obtain the recited properties in view of material compositions, design constraints and requirements, and/or operating conditions/parameters. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).						 
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Arakawa (US 2017/0141290 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815